Title: To James Madison from James Bowdoin, 2 October 1807
From: Bowdoin, James
To: Madison, James



Sir,
October 2, 1807

I had the honour to write you a short letter on the 25th of July last, since which I have recd. your obliging letters of May 25th, & of the 17th of July, the first by Colo. R. Livingston, & ye. latter by Lt. Hunt of the Revenge.
I have just sent copies of your Letters to Mr. Erving, & also copies of the late communications between Gen. Armstrong, & the Ministers of this govt.: altho’ I expect nothing from them, which will favour the views of the President, or that Spain will take one step to promote the interest of ye. U. S., without the special interference of this Governmt.
The Spanish Cabinet has been obviously apprehensive of being drawn into a war with ye. united States, whilst it has pursued a vascillating policy with respect to France, & the nations contending with her: Since the battle of Jena, Spain has acted more decidedly as the ally of france, than she did some time previous to it; and no doubt is now entertained, that she had contemplated to join Russia and the coalesced powers, had the Emperor’s successes have been for a moment suspended: Since that battle, she has aided france by considerable bodies of troops, & has yielded most condescendingly to the views of the Emperor:  should therefore this govt. have been disposed to arrange our disputes, or to settle our differences with Spain, the suggestion would have been considered a law with the Spanish Cabinet, for nearly twelvemonths past; indeed my letter to you of ye. 22d of Augt. 1806, must have proved to you, that Mr. Tallerand’s letter to the french chargé d’affaires at Madrid, was the real obstructing cause, that the spanish cabinet did not at that period appoint ministers to treat with us at Paris, and that although Spain has been unwilling to negotiate, she would have readily done it at the instance of this governmt.: the inference therefore is clear, that this government has never given intimation or authority, for the Project made through Genl. Armstrong, on which ye. President grounded his proposition of treating with Spain, through the medium of this governmt.; the project was handed to gen. Armstrong, through a known Speculator in american Stocks & claims, who had the impudence to assume, & to present it in ye. name, altho’ not under ye. signature, nor in the hand writing of Mr. Tallerand, as he himself told me.  The fact is, that France has had a direct interest arising out of her alliance with Spain, & from the neutrality of our flag, equally necessary & advantageous to her european & colonial commerce, to prevent our disputes with Spain rising to an open rupture, but has had no disposition to arrange, or settle them upon any permanent principle.  If there is any doubt entertained upon this point, I will beg leave to refer you to the notes & communications between our ministers & this government, on the subject of spanish affairs, since the convention of 1803, particularly to Mr. Marbois’s note & the communications connected with it, of May the 11th 1803, Mr. Tallerand’s of June ye. 4th 1806, & Mr. Champigny’s late note dated on the 19th ultimo; these plainly point out the disposition, and policy of this government, not only to have been, but actually to be, what I have above stated; and I think, there is little doubt, but this policy will be persisted in, without some material change in the pacific disposition of the united States.  The Governmt. of Spain seems to be sinking under the weight of its political folly & weakness: its want of Energy & decision has reduced her at last to a situation, that she will probably fall, like ripe fruit, under the power of this government: already the troops of france to the number of sixty thousand men are assembled upon its frontier; and the spanish governmt. are shewing Symtoms of alarm, without taking a single measure to oppose them:  What is the precise object of the expedition is not publicly known; the prevailing opinion is, that the spanish governmt. is to be revolutionized & that the Crown of Spain will be given to one of the imperial family: In such an event, should it take place, the united States will have to consider whether any change in their present policy is necessary, or whether this, or ye. new governmt. will be legally held to satisfy the claims of our citizens for spoliations, the amount & nature of which are as yet unsettled, & subjects of negotiation  This in my view will be a question of some doubt & delicacy.
With respect to our affairs with England, they seem to have excited very little sensibility, with this government; Seeing however that the people & President of the united States had discovered much uneasiness at the british detention of our Seamen, it has released a number of our Citizens, who had been taken in british vessels, and have been considered & detained, as british Prisoners.
Several of our vessels also, have been brought into port under the imperial decree of the 21st of Novr. by french privateers: the Cases have been hung up by the Court of prizes, for the Emperor’s opinion on certain questions, which had been submitted to him, by the minister of the marine in decr. last, on the construction of the decree, and by the reply which has been given, there will be no exception made in favour of our vessels, as had been intimated  This information was given to gen. Armstrong & me on the 23d instant by Capt. Alexa. Mc.Clure, who recd. it indirectly+ from the french solicitor general  Capt. Mc.Clure has a vessel & cargo cast away upon the coast of france, libelled before the court of prizes for having come from England, contrary to the decree.  I give you this information, that you may have a clear idea of the disposition of this government at this moment towards the United States.
+through Mr. La Grange ye. Lawyer employed by Mr. Skipwith
It is a truth well understood, & which ought to be known in the united States, that in proportion as the influence of the small states diminishes, by the consolidation of many of them into the french empire, in ye. same proportion the united States lose their consideration & influence in this & ye. other cabinets of Europe: this circumstance renders it proper to observe, that the political consideration given to States or their representatives heretofore depended on a variety of causes, both natural & accidental: natural, as they refered to principles of government, to family connections & compacts, to geographical situation or to general views of policy or interest: accidental, as one or all of these leading motives were accelerated or disturbed by some particular object to be obtained, or evil to be avoided; and the cases were few & particular, where objects of importance, whether of acquisition or Redress, were procured upon simple negotiation, or without recurring to military force or preparation: if this Suggestion was true, whilst europe was divided into many states which were jealous of each other, & which could be acted upon by different motives of interest, it may be easily seen, how much more difficult it is, to treat with a nation consolidating the power & influence of almost all europe: It becomes therefore in the highest degree important, that those states, which retain their independence Should increase their means of defence, in proportion as the power of the smaller states becomes absorbed in the larger, and I conceive it my duty to say, that the united States cannot too soon harmonize in the mode, nor too promptly put in execution the measures of defence, on which their liberties & their existence as a nation essentially depend.  I do not make these observations, to excite improper apprehension or alarm.  I make them on general principles, and on what I see to be fit & proper, from the situation in which I am placed: and perhaps I cannot render a greater public service, than by stating to you, that whatever may have been the usuages & conduct of nations heretofore towards each other, Interest & power are now made the governing motives, and these combining, all other considerations yield & give way to the cold calculations of the Cabinet.
I could strongly illustrate the truth of this position by examples drawn from the conduct of France & England, & even Russia during the present war, the events of which are too recent, & too strongly marked, to need particular notice: Be assured Sir, that our institutions having nothing in them common to those of europe, our governments are neither esteemed, nor respected; whilst our Prosperity & the acquisitions resulting from it, excite not less the envy, than the avarice of more than one european power.  I therefore consider it our duty as well as policy, to harmonize at home, to abandon party animosities, & to prepare the country for those measures of defence, which the present situation of europe renders peculiarly necessary.
With respect to the Commissions, with which the President has been pleased to honour me, I am sorry, they have not proved more successful: I cannot too strongly thank the President for the obliging manner, in which he has relieved me from a most embarrassing situation, & that he leaves it at my option to proceed on my mission to Madrid, or to retire from the public service: as the situation of my health, as well as that of my private affairs, calls for my return home, I shall avail myself of the President’s permission, & shall quit the public service, unless something should turn up, which I do not expect, to render my continuance in office necessary.
If no such circumstance occurs, I shall either proceed for england, or return to the united States this fall, governing myself by the pending negotiation in England; that should it prove successful, I shall pass the winter there, & return to the united States, early in the Spring
I think it unnecessary to trouble you with the continuance of my correspondence with general Armstrong, after the intimation, which I have lately received from the President.
My accounts will be made up to the 30th of the last month & forwarded, & I shall leave such Papers as I have, belonging to the public, or refering to the Claims of our Citizens, in the hands of Mr. Skipwith, subject to Mr. Erving’s orders.  With Sentiments of high consideration, I have the honour to subscribe myself, very respectfully, Sir, Your most obedt. Servant,

James Bowdoin.

